Title: From Benjamin Franklin to Samuel Johnson, 15 April 1754
From: Franklin, Benjamin
To: Johnson, Samuel


Dear Sir
Philada. April 15. 1754
When I return’d from Maryland in February last, I found your Favour of Jany. 1. but having mislaid it soon after, I defer’d answering ’till I should find it again, which I have now done. I think you ought not to be, as you say you are, vexed at your self that you offered your Noetica to be printed; for tho’ the Demand for it in this part of the World has not yet been equal to the Merit of the Work, yet you will see by the enclos’d Newspaper, they are reprinting it in England, where good Judges being more plenty than with us, it will, I doubt not, acquire a Reputation, that may not only make it extensively useful there, but bring it more into Notice in its native America. As to the Use of it in our Academy, you are to consider, that tho’ our Plan is large, we have as yet been able to carry little more into Execution than the Grammatical and Mathematical Parts; the rest must follow gradually as the Youth come forward and we can provide suitable Masters. Some of the eldest Scholars, who have now left us, did read it; but those at present in the Academy are chiefly engag’d in lower Studies. For my own part, I knew too well the Badness of our general Taste, to expect any great Profit in Printing it; tho’ I did think it might sell better than I find it does, having struck off 500, and not dispos’d of more than 50 in these Parts. There were Parcels sent to New York, Rhodeisland and Boston, and advertis’d there, tho’ it seems you have not heard of it. How they sold I have not learnt, and did not remember to enquire when I was there last Year. I am far from thinking it right that the Loss should fall on you, who took so much Pains in the Composition. You gave me no other Expectations than what I might gather from your saying in your Letter of May 10, 1750, you believed you could dispose of 100 Copies in Connecticut, and perhaps another Hundred might be disposed of at Boston: All I would request of you is, that, if you think fit, you would take the trouble of writing to such of the Ministers of your Church in New England and New York as you are acquainted with, and desire them to recommend the Book to their Friends; and if, with those you have had, all that shall be dispos’d of in those Colonies amount to 200, I will chearfully take my Chance with the Remainder. And if you cannot procure the Sale of so many, make yourself easy nevertheless; I shall be perfectly satisfy’d with your Endeavour. With my best Respects to good Mrs. Johnson and your valuable Sons, I am, Dear Sir, very affectionately Your most humble Servant
B Franklin
